Citation Nr: 0012780	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg as secondary to the service-connected varicose veins 
of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946 and from August 1951 to September 1953.

This appeal arose from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from varicose veins of the left leg which can be 
related to his service-connected varicose veins of the right 
leg.


CONCLUSION OF LAW

The veteran has failed to present evidence of a well-grounded 
claim for entitlement to service connection for varicose 
veins of the left leg.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, it is found that his 
claim is not well grounded.  

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

The veteran has claimed that he suffers from varicose veins 
of the left leg, which he has stated are directly related to 
his service-connected varicose veins of the right leg.  
Specifically he contends that he had to put more pressure on 
his left leg because of his inability to properly use his 
right leg.  

a.  Evidence 

The veteran's service medical records do not show complaints 
of, treatment for or diagnosis of varicose veins.  Varicose 
veins were not noted on the September 1944 induction 
examination or on the September 1946 separation examination.  

On the January 1950 VA examination report no varicose veins 
were noted.  The service medical records from his second 
period of service included a negative enlistment examination 
performed in August 1951, as well as a normal separation 
examination conducted in August 1953.  While he complained of 
"cramps" in the legs during the latter examination, the 
objective examination was negative and these complaints were 
not attributed to any diagnosed disorder.  Varicose veins 
were not diagnosed in the September 1958 VA examination 
report.  In fact the examiner commented that there were no 
varicose veins noted anywhere on the legs, thighs, ankles, 
feet or elsewhere.  The vessels of the legs appeared to be 
normal in all respects.  In October 1958 the RO denied 
service connection for varicose veins.  

In March 1959 a private physician wrote that the veteran 
reported that varicose veins in both legs had bothered him 
since service.  The veteran complained of painful varicose 
veins at the August 1959 VA examination.  Upon examination 
there was a small perforating vein approximately 1/2 inch in 
diameter and projecting barely 1/8 of an inch above the skin 
surface on the lateral aspect at the junction of the middle 
and lower one third of the right lower leg.  The vein could 
hardly been seen but could be better palpated.  The diagnoses 
included a small perforating vein of the right lower leg.  In 
September 1959 the RO granted service connection for right 
leg varicose veins.  

At the February 1975 VA examination a single 1/4-inch by 4-
inch varicosity was noted on the lateral aspect, mid 1/3 of 
the right leg.  A small 1/4 inch by 1/2 inch varicosity on 
the lateral aspect was noted on the mid 1/3 of the left leg.  
The diagnoses included bilateral varicose veins.  In August 
1975 the RO denied service connection for left leg varicose 
veins.  The RO determined that there was no indication that 
the left leg varicose veins were incurred in service or found 
shortly after service.  

At the December 1977 VA examination there were mild thickened 
and enlarged veins on the medial left calf aspect, an area 
approximately 1 by 4 cm., of long standing.  The veins were 
not particularly tender to palpation.  The diagnoses included 
varicose veins, lesser saphenous system, bilateral mild, 
without edema or skin changes.  Varicose veins were not 
diagnosed on the November 1978 Workers Compensation 
examination.  At the April 1979 VA examination two or three 
somewhat enlarged veins in the calves were noted bilaterally.  
The largest one was approximately 1/2 cm in diameter.  The 
diagnoses included mild varicose veins.  

At the April 1982 VA examination mild varicose veins of the 
right leg were diagnosed.  Varicose veins of the left leg 
were not noted.  

VA outpatient treatment records show that the veteran 
complained of increase right leg varicose vein pain in 
October 1988.  He did not complain of varicose vein pain in 
the left leg.  In November 1996 and June 1997 the veteran was 
seen for complaints of varicose veins.  He requested hose for 
his veins and the plan in June 1997 was anti-embolism 
stockings for his legs.  

At the December 1997 VA examination the veteran complained of 
leg pain.  The examiner noted that the veteran wore support 
stockings for his varicose veins.  Upon examination his 
varicose veins did not preclude exercise and exertion.  There 
was no evidence of pain, cramping or claudication.  The 
veteran had rather extensive superficial saphenous venous 
varicosities down 2-3 cm. below the knee bilaterally.  The 
examiner indicated that apparently the varicose veins had 
very little effect on his usual activity.  The diagnosis was 
moderate superficial saphenous varicosities.  

b.  Analysis

The RO had previously denied entitlement to service 
connection for left leg varicose veins on a direct basis in 
October 1958 and August 1975.  These decisions became final 
and the veteran would be required to submit new and material 
evidence to reopen a claim on a direct basis.  However, the 
veteran has clearly limited his current request as a claim 
for service connection for left leg varicose veins as 
secondary to the service-connected right varicose veins, a 
theory not previously considered by the RO.  Therefore, it is 
found that finality has not attached to this claim and new 
and material evidence is not needed.

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, it is noted that bilateral moderate 
superficial saphenous varicosities have been diagnosed.  
However, no examiner has stated that the veterans left leg 
varicose veins are proximately due to or the result of his 
service-connected right leg varicose veins.  The veteran has 
not submitted a competent medical opinion that his left leg 
varicose veins are proximately due to, or the result of a 
service-connected disease or injury, such as his right leg 
varicose veins.  Therefore, despite the presence of a current 
disability, there is no objective evidence linking the 
current disability and the service-connected varicose veins 
of the right leg.  While the veteran believes that such a 
relationship exists, he is not competent, as a layperson, to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for varicose veins of the left leg is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

